                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 TRAVIS DAVIS,

                       Plaintiff,

                      v.                            CAUSE NO.: 3:19-CV-621-PPS-MGG

 MARSHALL CO. JAIL, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Travis Davis, a prisoner without a lawyer, filed a complaint. “A document filed

pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers . . .”

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citation omitted).

Nevertheless, pursuant to 28 U.S.C. § 1915A, I must review the complaint and dismiss it

if the action is frivolous or malicious, fails to state a claim, or seeks monetary relief

against a defendant who is immune from such relief. “In order to state a claim under [42

U.S.C.] § 1983 a plaintiff must allege: (1) that defendants deprived him of a federal

constitutional right; and (2) that the defendants acted under color of state law.” Savory

v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the complaint, Davis alleges that beginning on July 17, 2019, Sheriff Matt

Hassel authorized Sergeant Bo Holcomb to place him in an overcrowded cell, which has

made it difficult for him to leave his bed and has forced him to eat on a toilet instead of

a table. Because Davis is a pretrial detainee, I must assess his claims under the
Fourteenth Amendment instead of the Eighth Amendment. See Mulvania v. Sheriff of

Rock Island Cnty., 850 F.3d 849, 856 (7th Cir. 2017). “[T]he Fourteenth Amendment’s Due

Process Clause prohibits holding pretrial detainees in conditions that amount to

punishment.” Id. (quotation omitted). “A pretrial condition can amount to punishment

in two ways: first, if it is imposed for the purpose of punishment, or second, if the

condition is not reasonably related to a legitimate goal—if it is arbitrary or

purposeless—a court permissibly may infer that the purpose of the government action

is punishment.” Id. (quotation omitted). A pretrial detainee can “prevail by providing

only objective evidence that the challenged governmental action is not rationally related

to a legitimate governmental objective or that it is excessive in relation to that purpose.”

Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473-74 (2015). Giving him the favorable

inferences to which he is entitled at this stage of the proceedings, Davis states a

plausible Fourteenth Amendment claim against Sheriff Hassel and Bo Holcomb.

However, he may not proceed against the Marshall County Jail. The jail is a building,

not an individual or even a policy-making unit of government that can be sued

pursuant to 42 U.S.C. § 1983. See Sow v. Fortville Police Dep’t, 636 F.3d 293, 300 (7th Cir.

2011).

         For these reasons, the court:

         (1) GRANTS Travis Davis leave to proceed on a Fourteenth Amendment claim

for money damages against Sheriff Hassel and Sergeant Holcomb for subjecting him to

overcrowded conditions on July 17, 2019;

         (2) DIMISSES the Marshall County Jail;


                                              2
      (3) DISMISSES all other claims;

      (4) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Sheriff Hassel and Sergeant Holcomb at the Marshall County Jail with a

copy of this order and the complaint (ECF 1) as required by 28 U.S.C. § 1915(d); and

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sheriff Hassel and Sergeant

Holcomb to respond, as provided for in the Federal Rules of Civil Procedure and N.D.

Ind. L.R. 10-1(b), only to the claims for which Travis Davis has been granted leave to

proceed in this screening order.

SO ORDERED.

ENTERED: April 9, 2020.
                                         /s/ Philip P. Simon
                                         PHILIP P. SIMON, JUDGE
                                         UNITED STATES DISTRICT COURT




                                            3
